t c summary opinion united_states tax_court harry e cole and deborah l cole petitioners v commissioner of internal revenue respondent docket no 14402-11s filed date harry e cole and deborah l cole pro sese nancy m gilmore for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax additions to tax and accuracy-related_penalties for the years and in the amounts as follows year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure dollar_figure big_number --- big_number dollar_figure big_number big_number petitioners filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in maryland section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues remaining for decision are whether petitioners are entitled to deductions for casualty losses of dollar_figure and dollar_figure for and respectively related to flooding in their basement petitioners are entitled to a deduction for a casualty_loss of dollar_figure for related to damage to their car petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue and mrs cole is entitled to relief from joint_and_several_liability under sec_6015 for the years in issue background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners were married in and have two adult children although petitioners testified at trial that they consider themselves to be separated they have never been divorced or legally_separated and they continued to reside in the same household at all times relevant to this case the parties agree that petitioners did not receive any rental income and they are not entitled to deduct any of the various expenses reported on schedules c profit or loss from business for the years in issue are not entitled to deductions of dollar_figure and dollar_figure for other expenses reported on schedules a itemized_deductions for and respectively and are entitled to claim one of their adult sons as a dependent and claim an education credit for his qualified tuition expenses for for the sake of clarity other concessions are described in the text that follows to the extent not discussed herein other issues are computational and flow from our decision in this case during the years in issue neither petitioner was self-employed and petitioners did not own any business or income-producing property petitioners maintained separate bank accounts and shared household expenses mr cole made monthly mortgage payments while mrs cole paid grocery utility and other expenses petitioners also maintained a joint credit_union account which they used as a repository for tax_refund checks the funds in the credit_union account were used for household expenses i mrs cole’s education and employment mrs cole graduated from high school and is working toward a bachelor’s degree from to she worked in the finance department at bally total fitness serving as a supervisor of telemarketers she began to work in the customer service_department for the baltimore orioles in ii mr cole’s employment and related business_expenses during the years in issue mr cole worked as a railroad conductor and engineer for norfolk southern corp the parties stipulated that mr cole qualified for the special employee_business_expense rules for transportation workers during the years in issue and they agree that he is entitled to deductions for unreimbursed employee business_expenses as follows year vehicle expenses parking tolls meal sec_1 dollar_figure dollar_figure dollar_figure big_number big_number the parties stipulated that the expenses for meals listed in this schedule represent mr cole’s expenditures before the reduction sec_274 prescribes the general_rule that the amount allowable as a deduction for meal and entertainment_expenses is limited to of the amount of these expenses however consistent with the parties’ stipulation that mr cole qualifies for the special rule for transportation workers prescribed in sec_274 petitioners are allowed a deduction equal to of these expenses for and and of these expenses for sec_274 consistent with the agreement of the parties deductions that petitioners otherwise claimed for employee business_expenses in excess of those set forth in the schedule are disallowed iii flooded basement the basement in petitioners’ home was damaged because of flooding in and petitioners did not file a claim for reimbursement under their homeowner’s insurance_policy for the damage incurred in either or petitioners instead filed suit against the city of baltimore asserting that the flooding was attributable to malfunctions in the city’s main water line and seeking reimbursement of some or all of the damages at the time of the trial in this case petitioners’ suit was still pending and petitioners testified that they were actively prosecuting the case iv damaged mercedes in petitioners purchased a preowned mercedes-benz mercedes in date the mercedes was damaged and petitioners received a payment of dollar_figure from their insurance_company for the total loss of the vehicle at the time petitioners submitted their insurance claim the mercedes had been driven big_number miles petitioners failed to offer any evidence of their adjusted_basis in or the fair_market_value of the mercedes as of the date it was damaged in v tax returns on date petitioners filed joint federal_income_tax returns for and the parties agree that petitioners have additional wage income of dollar_figure and additional income_tax_withholding of dollar_figure for the record does not reflect whether the additional wage income is attributable to mr or mrs cole or both of them petitioners filed a joint federal_income_tax return for on date petitioners concede that they are liable for additions to tax under sec_6651 for late filing for and petitioners claimed deductions on schedules a for casualty losses of dollar_figure and dollar_figure for and respectively attributable to flood damage to their basement petitioners claimed a deduction for a casualty_loss of dollar_figure on line other gains or losses of their return petitioners computed the loss which related to the damaged mercedes on section b of form_4684 casualties and thefts reserved for casualty gains or losses for business and income-producing property specifically petitioners computed the dollar_figure loss by subtracting dollar_figure approximate insurance reimbursement from dollar_figure estimated adjusted_basis petitioners claimed refunds of dollar_figure dollar_figure and dollar_figure on their returns for the taxable years and respectively vi tax_return preparation petitioners’ tax returns for and were prepared by mba financial services and their return for was prepared by okojie associates inc it was mr cole’s practice to deliver the couple’s tax records to the return preparer and after the returns were prepared present them to mrs cole for her signature after the returns were prepared petitioners routinely signed them without reviewing them in any detail although mrs cole had never been introduced to the return preparer she trusted that the returns were accurate vii mrs cole’s claim for spousal relief after filing the petition in this case mrs cole requested spousal relief under sec_6015 for the years in issue respondent concedes that mrs cole is entitled to relief from joint_and_several_liability only in respect of so much of the deficiencies additions to tax and accuracy-related_penalties as is attributable to mr cole’s disallowed employee business_expenses discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioners have not complied with the code’s substantiation requirements therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i casualty losses under sec_165 a taxpayer generally is allowed as a deduction any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise however in the case of an individual and as is relevant here sec_165 limits the deduction to losses of property arising from fire storm shipwreck or other_casualty or from theft the amount of a casualty_loss is generally the lesser_of the taxpayer’s adjusted_basis in the property or the diminution in the fair_market_value of the property caused by the casualty sec_1_165-7 income_tax regs see 70_tc_391 and cases cited thereat in the case of a loss described in sec_165 the loss is allowed only to the extent that the amount of the loss arising from each casualty exceeds dollar_figure and then only to the extent that the aggregate amount of such losses exceeds of the taxpayer’s adjusted_gross_income sec_165 a if in the year of the casualty there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery the loss is not sustained until it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 income_tax regs whether a reasonable_prospect_of_recovery exists is determined by an examination of the facts and circumstances id whether reimbursement will be received may be ascertained with reasonable certainty for example by settlement adjudication or abandonment of the claim id in determining the amount of loss deductible under sec_165 the taxpayer’s adjusted_basis in the property is the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 income_tax regs see sec_1_165-1 income_tax regs also in determining the amount of loss deductible under sec_165 fair_market_value generally shall be ascertained by competent appraisal sec_1_165-7 income_tax regs see gay v commissioner tcmemo_1980_19 a flood damages petitioners claimed deductions for casualty losses related to damages sustained when their basement was flooded in and however petitioners filed suit against the city of baltimore seeking reimbursement for those damages and they confirmed at trial that the litigation is ongoing given that petitioners continue to prosecute their claim against the city of baltimore and in the absence of any evidence suggesting that the prospect of a recovery is unlikely they have not sustained a casualty_loss and no loss can be calculated for or until it can be ascertained with reasonable certainty whether they will be reimbursed for the damages in question see id consequently we sustain respondent’s determination disallowing deductions for casualty losses for and related to flooding in petitioners’ basement b damaged mercedes petitioners claimed a deduction for a casualty_loss related to the damaged mercedes considering the parties’ stipulation that petitioners did not own any business or income-producing property during the years in issue it is clear that petitioners erred in computing the loss related to the mercedes on form_4684 and reporting the item above_the_line ie on line of their return in any event petitioners did not offer any evidence of their adjusted_basis in or the fair_market_value of the mercedes immediately before it was damaged that would permit the court to accurately measure or even estimate the amount of the casualty_loss after accounting for petitioners’ insurance recovery_of dollar_figure it is well established that if a taxpayer fails to prove his or her adjusted_basis in the property involved no casualty_loss is allowable 79_tc_714 aff’d 731_f2d_1417 9th cir on the record presented we sustain respondent’s determination disallowing the deduction for the casualty_loss petitioners reported in in respect of the mercedes ii accuracy-related_penalties sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations a deduction reported above_the_line is subtracted from gross_income in computing adjusted_gross_income agi sec_62 in contrast below-the-line deductions including itemized_deductions and the standard_deduction see sec_63 d e are subtracted from agi in computing taxable_income above-the- line deductions typically may be claimed in addition to itemized_deductions or the standard_deduction and offer the added benefit of reducing agi which in turn is used as a measure to limit other tax benefits see eg calvao v commissioner tcmemo_2007_57 slip op pincite n the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs see olive v commissioner t c ____ ____ slip op pincite date sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has discharged his burden of production under sec_7491 by showing that petitioners failed to keep adequate_records and properly substantiate their claimed deductions see sec_1_6662-3 income_tax regs although petitioners relied on paid tax preparers there is no evidence in the record regarding the preparers’ respective experience or qualifications that would support the conclusion that petitioners reasonably relied on them there is no indication that the preparers took the time to review the returns with petitioners and petitioners admitted that they did not undertake to thoroughly review them on their own taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir petitioners failed to establish that their reliance on the return preparers was reasonable or in good_faith thus on the record presented we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy- related penalty under sec_6662 for each year in issue iii spousal relief generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 except as otherwise provided in sec_6015 the taxpayer bears the burden of proving his or her entitlement to relief rule a 132_tc_203 119_tc_306 aff’d 101_fedappx_34 6th cir there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return sec_6015 provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c a sec_6015 to be eligible for relief under sec_6015 the requesting spouse must establish inter alia that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse and in signing the return the requesting spouse did not know and had no reason to know of the understatement_of_tax sec_6015 and c the understatements of tax on petitioners’ joint returns for the years in issue are in large part attributable to the disallowance of substantial deductions for casualty losses and other expenses petitioners reported on schedules a and business_expenses they reported on schedules c on the record presented we petitioners were not divorced or legally_separated at the time mrs cole elected to claim spousal relief and they were continuously residing in the same household during all relevant periods therefore mrs cole is not eligible for relief under sec_6015 see sec_6015 as previously mentioned petitioners concede that they are not entitled to deductions for various expenses reported on schedules c for each of the years in issue and they are not entitled to deductions for other expenses reported on continued cannot say that the understatements are attributable in whole or in part to erroneous items of mr cole alone in short mrs cole was a participant in the ongoing litigation with the city of baltimore in which petitioners were seeking damages related to flooding in their basement and she did not offer any testimony or other evidence that she was unaware of the transactions giving rise to any of the disallowed deductions reported on schedules a and c thus we conclude that the erroneous items are attributable to both petitioners moreover we conclude that mrs cole had reason to know of the understatements of tax within the meaning of sec_6015 a spouse seeking relief under sec_6015 has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 887_f2d_959 9th cir a taxpayer has reason to know of an understatement if she had a duty to inquire and failed to satisfy that duty id a joint tax_return reporting a large deduction that significantly reduces a couple’s tax_liability generally puts both spouses on notice that the return may contain an understatement see levin v commissioner tcmemo_1987_67 continued schedules a for and although mrs cole did not review the returns in any detail when they were presented to her for signature she nevertheless is charged with constructive knowledge of their contents see price v commissioner f 2d pincite see also von kalinowski v commissioner tcmemo_2001_21 a spouse cannot obtain relief under sec_6015 in a case involving disallowed deductions ‘by simply turning a blind eye to--by preferring not to know of--facts fully disclosed on a return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made’ price v commissioner f 2d pincite quoting levin v commissioner t c memo petitioners claimed large deductions for each of the years in issue which served to offset their wage income and resulted in claims for refunds considering all the facts and circumstances we conclude that mrs cole was obliged to inquire further and she failed to do so see eg wiener v commissioner tcmemo_2008_230 as a result we hold that mrs cole does not meet the requirements of sec_6015 and c and she does not qualify for relief from joint_and_several_liability under sec_6015 b sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency although the court consults these guidelines when reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turns on an evaluation of all the facts and circumstances see 136_tc_432 revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must generally be satisfied before the commissioner will consider a request for equitable relief under sec_6015 revproc_2003_61 sec_4 on date the commissioner issued notice_2012_8 2012_4_irb_309 announcing that a proposed revenue_procedure updating revproc_2003_61 2003_2_cb_296 will be forthcoming that proposed revenue_procedure if finalized will revise the factors that the commissioner will use to evaluate requests for equitable relief under sec_6015 consistent with the court’s approach in sriram v commissioner tcmemo_2012_91 we have evaluated the record in this case against the factors set forth in revproc_2003_61 supra in view of the fact that the revenue_procedure proposed in notice_2012_8 supra is not final requires that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the nonrequesting spouse unless one of the enumerated exceptions applies which none does in this case as discussed above mrs cole failed to show that the understatements of tax for the years in issue are attributable to erroneous items of mr cole or that he was evasive or somehow attempted to deceive her with regard to the disputed deductions in the light of all the facts and circumstances we conclude that mrs cole is not entitled to relief from joint_and_several_liability for the years in issue pursuant to sec_6015 to reflect the foregoing decision will be entered under rule
